Mr. Presiding Justice Ball delivered the opinion of the court. All the well-pleaded facts of the petition are admitted to be true by the demurrer. It follows that petitioner and others, stipulated to be in like situation, are entitled to be placed upon the pension roll and to be paid the pension provided by the act, if the amendment of 1899 to section 3 of the Act of 1887 is retrospective. It is also conceded by the demurrer that the petitioner and others like situated had attempted to obtain a retrospective amendment in this regard at every session of the legislature from 1887 to date of its passage in 1899, and that appellants in July, 1899, after due consideration declared that it was retrospective, and in pursuance of such decision placed petitioner upon the pension roll and paid to her a pension, in pursuance of the amendment, from that time to September, 1904. In determining the meaning of a statute all its words, phrases, terms and provisions must be considered in order that the true intent of the legislature may be determined and carried out. If, when thus considered, the object or extent of the statute is still in doubt, the court may look to the conditions existing at the time of its passage and the object sought to be accomplished or the defect sought to be remedied by its enactment. In such cases due regard should be given to contemporaneous construction; and if that construction was generally received and long acquiesced. in, it will not be disturbed except for weighty reasons. These principles are so well understood that the citation of authorities is not needed for their support. The Act as it stood prior to 1887, provided equal benefits for two classes of món, namely, firemen and policemen, who, in the performance of their duties, were exposed to great and presumably equal hardships and dangers; and in case of their death gave equal benefits to their widows and children. When the legislators saw fit to separate the fund into two parts, the natural inference is that a like protection would be extended to those "killed or injured in the performance of duty, or who from disability or from long service became superannuated; that when death came to a member of either class, in good standing, his widow and children would be aided in the manner prescribed by the original Act. When the revision came in 1887; .this inference was fully justified so far as concerns the Act relating to firemen, but the twin Act relating to policemen wholly omitted this beneficial provision for their widows and children. Natural equity leads us to believe that this omission was accidental and unintentional. Upon the same grounds we would expect when the omission was supplied that the legislature would place all the widows and children of all deceased members upon an equal and equitable footing by an enactment that would include every case occurring between the time of such omission and the date of the amendment. Looking at the amendment in this light, we think it should be and is to be read as follows : “ Whenever any person at the time of the taking effect of said (1887) act, to which this is an amendment, or thereafter (any time after 1887), shall have been duly appointed and sworn, and shall have served for the period of twenty years or more upon the regularly constituted police force of said city, village or town of this State subject to the provisions of this act, said board shall order and direct that such person (that is, any person who was on the force in 1887, or was after that year appointed), after becoming fifty years of age, and his service upon such police force shall have ceased and all officers entitled to, and having been pensioned under said (1887) act (that is, all men who were and had been pensioned under the act of 1887, or entitled to a pension under said act), to which this is an amendment, after the taking effect of this act, shall be paid a yearly pension equal to one-half bis salary, etc. And after the decease of such member (that is, after a man dies who had been drawing such pension and who was a member of any one of the classes above enumerated), his widow or minor child or children under sixteen years of age shall be entitled to the pension provided for in this act of such a deceased husband or fathe.r." This construction interferes with no vested rights, arid affects no existing contracts, It gives to parties equally deserving equal benefits from an ample fund raised, preserved and distributed for their relief. It does no violence to the language of the amendment; on the contrary, it effectuates and carries out what we believe was the intention of the legislature when it passed that act. It is said that the last sentence of this amendment is in the future tense, and therefore it cannot be retrospective. The entire section must be read and considered. When this is done, the retrospective character of the whole section is apparent. Nor is it certain that the words c~ shall be entitled" are in the future tense. Considering the acts in this regard in their entirety and their history as shown by the petition and admitted by the demurrer, they may reasonably be read as a command, and therefore are in the imperative mood. The judgment of the Circuit Court is affirmed. Afltrmec~